 


109 HR 1280 IH: To amend part C of title XVIII of the Social Security Act to prohibit the operation of the Medicare Comparative Cost Adjustment (CCA) program in Texas.
U.S. House of Representatives
2005-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1280 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2005 
Mr. Gene Green of Texas (for himself and Mr. Gonzalez) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend part C of title XVIII of the Social Security Act to prohibit the operation of the Medicare Comparative Cost Adjustment (CCA) program in Texas. 
 
 
1.Prohibition on operation of medicare comparative cost adjustment (CCA) program in TexasSection 1860C–1(b)(2) of the Social Security Act (42 U.S.C. 1395w–29(b)(2)) is amended by adding at the end the following new subparagraph: 
 
(C)No part in TexasNo part of the MSA is in Texas.. 
 
